DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application filed on January 16, 2020 is a 371 of PCT/GB2018/052059 filed on July 20, 2018 and claims priority to GB1711782.1 filed on July 21, 2007.

Election/Restriction
	Applicant’s election of Group I: claims 192-204 and SEQ ID NO: 1-2 timely filed in Applicant’s reply dated June 29, 2021 is acknowledged. 
	The requirement for election of species linked to DMR species of SEQ ID NO: 1 dated April 2, 2021 is withdrawn. SEQ ID NO: 2-12 are directed each individual CpG site within elected SEQ ID NO: 1. SEQ ID NOS: 1-12 are examined.

Status of the Claims
	Claims 192-204 are pending and examined.

Drawings
	The drawings filed on January 16, 2020 are acceptable. 


Improper Markush Grouping
Claims 192-204 are rejected under the judicially approved “improper Markush grouping” doctrine (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when claims contain an improper grouping of alternatively usable species. See in re Harnisch, 631 F.2d 716, 719-720 (CCPA 1980). A Markush claim contains an “improper Markush grouping” if:
The species of the Markush group do not share a “single structural similarity” or (2) the species do not share a common use. Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class. Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent. See MPEP §803.02.

Here, each species is considered to be the nucleotide sequences represented by SEQ ID NO: 1, 13, 25, 37, 54, 67, 75, 83, 89, 97, 112, 120, 129, 137, 144, 154, 162, 168, 181, 193, 201, 213, 224, 235, 242, 252, 260, 267, 278, 285 and 292.
The recited alternative species in the groups set forth herein do not share a single structural similarity, as each nucleotide sequence is structurally different from the other nucleotide sequences. The claimed nucleotide sequences are located on different chromosomes, have different start and end positions, are of different lengths and/or have different sequences of nucleotide bases. For example, SEQ ID NO: 1 is located on chr3.194118853-194118957 (instant specification, Table 3) while SEQ ID NO: 162 is located on chr4. 139483009-139483139 (instant specification, Table 19) and SEQ ID NO: 292 is located on chrX. 152245154-152245280 (instant specification, Table 33). 

The MPEP provides the following guidance as to what constitutes a physical, chemical or art recognized class:
A recognized physical class, a recognized chemical class, or an art- recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (MPEP §2117(II)(A)).

The recited sequences do not belong to a recognized chemical class because there is no expectation from the knowledge in the art that the sequences can be substituted for one another with the same intended result achieved. In other words, there is no expectation from the knowledge in the art that each of the nucleotide sequences would function in the same way in the claimed method; it is only in the context of the specification that it was disclosed that all members of the group may behave the same way in the context of the claimed invention. Further, there is no evidence of record to establish that it is clear from their very nature that each of the recited sequences possess the common property of being associated with metastatic breast cancer.

Where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the compounds do not appear to be members of a recognized physical or chemical class or members of an art- recognized class, the members are considered to share a “single structural similarity” and common use when the alternatively usable compounds share a substantial structural feature that is essential to a common use. MPEP §2117(II)(A), Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).

The recited alternatives do not share a substantial common structure just because they all have a sugar phosphate backbone. The sugar phosphate backbone of a nucleic acid chain is not considered to be a substantial common structural feature, because it is shared by ALL nucleic acids. Further, the fact that the nucleotide sequences all have a sugar phosphate backbone does not support a conclusion that they have a common single structural similarity because the structure of comprising a sugar phosphate backbone alone is not essential to the asserted common use of being associated with metastatic breast cancer. The recited regions do not share a substantial common structure as each region starts and ends at different positions on different chromosomes. The different regions encode structurally and functionally different genes. Furthermore, it is not clear from their very nature that the members possess a common property mainly responsible for their function. Thus, when considering the different nucleic acid sequences recited in the alternative, there does not appear to be any common structure related to the function of the sequences in the claims.
Following this analysis, the claims are rejected as containing an improper Markush grouping.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 192-204 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 192-204 contain the limitation “within a defined differentially methylated region” and “within the sequence”. It is unclear whether the linked MVPs within a defined DMR are entirely contained in the DMR or whether only a portion of the MVPs must be in the DMR, or whether the linked MVPs are separate regions of the DMR or can overlap each other. It is unclear whether a DMR comprised within SEQ ID NO: 1 means that the DMR is comprised of the sequence or whether the DMR can be a portion of the sequence. The metes and bounds of the claim are unclear.
Claims 193 and 194 are indefinite as being both incomplete, by their dependence on canceled claim 1; and for lack of antecedent basis for their limitation (“The method…”) which is not present in canceled base claim 1. 
Claims 201 and 202 contain the phrase "preferably" which renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 192-196, 201 and 202 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Legendre et al. Clinical Epigenetics (2015) 7:100, 10 pages (hereinafter “Legendre”).
Regarding claim 192, Legendre teaches assaying circulating cfDNA found in the plasma methylome of samples from metastatic breast cancer patients (Legendre p. 2, col. 1). Legendre teaches performing methylation analysis identifying regions (DMRs) with eight or more hypermethylated loci (MVPs) with differential methylation values greater than or equal to 50 (threshold value) (Legendre p. 2, col. 2). Legendre identified 21 CpG island hotspots in several genes, including GP5 (Legendre p. 2, col. 2). 
Legendre teaches that GP5 includes the nucleotide sequence disclosed in Supplemental Fig 4A (reproduced below) and named “CpG 109”. The instant application discloses SEQ ID NO: 1 is on chromosome 3, position 194118853-194118957 (instant specification Table 3). CpG 109 substantially overlaps with SEQ ID NO: 1 (SEQ ID NO: 1 has approximately 30 additional nucleotide bases on the 5’ end of CpG 109 and CpG 109 has approximately 20 additional nucleotide bases on the 3’ and of SEQ ID NO: 1).
Legendre identified 16 hotspots in CpG 109 (Legendre Suppl. Fig. 4A). Eleven of those hotspots correspond to the MVPs identified in SEQ ID NO: 1 and denoted by [CG].

Legendre’s Figure 4A is reproduced below.  


    PNG
    media_image1.png
    668
    1320
    media_image1.png
    Greyscale


The figure illustrates hypermethylation of the 11 CG sites identified in SEQ ID NO: 1 and denoted by [CG] and individually as SEQ ID NOS: 2-12 (Legendre Suppl. Fig. 4A). Legendre Supplemental Figure 4A shows the hypermethylation of the 11 CG sites as blue vertical lines starting from the far right side of the figure, correlating to the nucleotide sequence on the horizontal axis. Legendre teaches the DMR within the sequence set forth in SEQ ID NO: 1 and the 11 linked MVPs of SEQ ID NOS: 2-12 (Legendre Suppl. Fig. 4A). Thus, Legendre teaches assaying DNA from metastatic breast cancer cells for all 11 MVPs of SEQ ID NO: 2-12 in the DMR of SEQ ID NO: 1.  
	Regarding claim 193, Legendre teaches selecting regions with eight or more hypermethylated loci with differential methylation values greater than or equal to 50 (Legendre p. 2, col. 2).
	Regarding claim 194, Legendre teaches, for metastatic breast cancer, a mean of 56.36% out of 36 reads, or 0.016 (Legendre Supplementary Table S2).
Regarding claims 195 and 201, Legendre teaches bisulfite amplicon sequencing of GP5 (Legendre p. 3, col. 1). Legendre teaches creating primer-pairs specific for bisulfite-converted DNA which produced PCR amplicons and forty cycle PCR reactions were carried out (Legendre p. 8, col. 2). Legendre teaches assaying the methylation status of the bisulfite converted sample DNA and selecting biomarkers of CpG islands with at least 8 differentially methylated loci (MVPs) having differential methyl values greater than 50 (Legendre p. 9, col. 1).
	Regarding claim 196, Legendre teaches PCR (Legendre p. 8, col. 2). 
Regarding claim 202, Legendre teaches using adapters for indexing during sequencing (Legendre p. 8, col. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 197 and 199 are rejected under 35 USC 103 as being obvious over Legendre et al. Clinical Epigenetics (2015) 7:100, 10 pages (hereinafter “Legendre”) in view of Eads et al. Nucleic Acids Research (2000) 28:8 e32-00, 25 pages (hereinafter “Eads”).

Legendre teaches creating primer-pairs specific for bisulfite-converted DNA which produced PCR amplicons and forty cycle PCR reactions were carried out (Legendre p. 8, col. 2). Legendre teaches the primer-pairs produced PCR amplicons, such as that depicted in Supplementary Figure 4A. In order to produce such an amplicon, the primer-pairs must flank the MVPs to be analyzed within the DMR of interest. Legendre thus teaches amplifying using forward and reverse primers designed to anneal to sites which flank the regions of the MVPs to be analyzed within the DMR.
Legendre does not teach detection probes.
However, Eads teaches PCR primers which are designed to anneal to the sites comprising MVPs to be analyzed (Eads p. 5). Eads teaches the sets of primers represent fully methylated and fully unmethylated DNA (Eads p. 5). Eads teaches detection probes that are designed to cover CpG dinucleotides (anneal to sites comprising MVPs), and sequence discrimination that occurs solely at the level of probe hybridization (Eads, Fig. 1, application B). Eads teaches that each oligonucleotide can cover anywhere from zero to multiple CpG dinucleotides. Eads teaches detecting performing reactions using methylated, unmethylated and control oligonucleotides and detecting the value for the methylated reaction (Eads p. 9). Eads thus teaches detection probes that anneal to sites comprising MVPs to be analyzed, and detecting the sequence-dependent annealing of the probes.
Therefore it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the bisulfite 

Claims 198 and 200 are rejected under 35 USC 103 as being obvious over Legendre et al. Clinical Epigenetics (2015) 7:100, 10 pages (hereinafter “Legendre”) in view of Eads et al. Nucleic Acids Research (2000) 28:8 e32-00, 25 pages (hereinafter “Eads”) further in view of Cottrell et al. Nucleic Acids Research (2004) 32:1 e10, 8 pages (hereinafter “Cottrell”).
Legendre and Eads teach all of the limitations of claims 197 and 199 as discussed above and incorporated here.
Legendre and Eads do not teach the use of blocker oligonucleotides.
However, Cottrell teaches the use of blocker oligonucleotides. Cottrell teaches the blockers bind to bisulfite-treated DNA in a methylation-specific manner (Cottrell p. 2). Thus, Cottrell teaches blocker oligonucleotides designed to anneal to sites 
Therefore it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the bisulfite primer and probe method of Legendre and Eads to incorporate the blocker oligonucleotides of Cottrell in order to decrease false positives and increase sensitivity of the assay. Cottrell teaches that since only a fraction of the sample DNA will be derived from tumor cells, it is important that healthy cells be blocked from amplification (Cottrell p. 6). Blocker oligonucleotides achieve methylation sensitivity (Cottrell p. 6). Methylation specificity in methylation specific PCR reactions relies on complete specificity of primer binding and extension (Cottrell p. 7). Cottrell teaches blockers provide methylation specificity (Cottrell p. 7). A person of ordinary skill in the art would have been motivated to use blocking oligonucleotides in order to increase the sensitivity and specificity of the methylation specific PCR reactions, to decrease false positives and increase the accuracy of the resulting data. 

Claims 203 and 204 are rejected under 35 USC 103 as being obvious over Legendre et al. Clinical Epigenetics (2015) 7:100, 10 pages (hereinafter “Legendre”) in view of Cottrell et al. Nucleic Acids Research (2004) 32:1 e10, 8 pages) (hereinafter “Cottrell”).
Legendre teaches all of the limitations of claim 192 as discussed above and incorporated here. 
Legendre does not teach wherein the sample is a sample of serum. Legendre does not teach wherein the sample DNA is cell-free DNA obtained following removal of cells from serum. 
However, Cottrell teaches isolating DNA from serum (Cottrell p. 3, col. 1) and circulating, tumor derived DNA (Cottrell, Abstract). 
Therefore it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the instant application to replace the plasma samples of Legendre with serum samples as taught by Cottrell because one of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable. Cell-free DNA can be extracted from a number of bodily fluids, including both plasma and serum. A person of ordinary skill in the art could extract the desired cell-free DNA from either source in order to assay the methylation profile of the DNA.
CONCLUSION
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L. OVERLY/Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        December 6, 2021